     Case 2:19-cv-00899-MCE-CKD Document 45 Filed 09/02/20 Page 1 of 9


 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10
11    RAZMIK HOVSEPYAN;                           Case No.: 2:19-CV-00899-MCE-CKD
      SUREN HOVSEPYAN: and
12    SHUSHANIK PASKEVICHYAN,
13                      Plaintiffs,               PROTECTIVE ORDER
14             v.
15    GEICO GENERAL INSURANCE
      COMPANY; and DOES 1 through 15,
16    inclusive,
17                             Defendants.
18
19            The Court recognizes that at least some of the documents and information
20 (“materials”) being sought through discovery in the above-captioned action are, for
21 competitive reasons, normally kept confidential by the parties. The parties have
22 agreed to be bound by the terms of this Protective Order (‘‘Order’) in this action.
23            The materials to be exchanged throughout the course of the litigation between
24 the parties may contain trade secret or other confidential research, technical, cost,
25 price, marketing or other commercial information, as is contemplated by Federal
26 Rule of Civil Procedure 26(c)(l)(G). The purpose of this Order is to protect the
27 confidentiality of such materials as much as practical during the litigation.
28 THEREFORE:

                                                -1-              Case No. 2:19-CV-00899-MCE-CKD
     SMRH:4816-6985-9273.1                                                    PROTECTIVE ORDER
     Case 2:19-cv-00899-MCE-CKD Document 45 Filed 09/02/20 Page 2 of 9


 1                                           DEFINITIONS
 2            1.       The term “confidential information” will mean and include (1) the
 3 identification of documents that are admissible on the issue of GEICO’s financial
 4 condition; (2) the identification of employees who are most competent to testify to
 5 GEICO’s financial condition, as defined in California Civil Code, § 3295,
 6 subdivision (c); and (3) evidence of GEICO’s financial condition that is produced in
 7 response to a request for production or contained within deposition testimony of
 8 employees who are testifying as to GEICO’s financial condition in the punitive
 9 damages phase and which is not already in the public domain, including data,
10 summaries, and compilations derived therefrom.
11            2.       The term “materials” will include, but is not be limited to: documents;
12 correspondence; memoranda; bulletins; blueprints; specifications; customer lists or
13 other material that identify customers or potential customers; price lists or schedules
14 or other matter identifying pricing; minutes; telegrams; letters; statements; cancelled
15 checks; contracts; invoices; drafts; books of account; worksheets; notes of
16 conversations; desk diaries; appointment books; expense accounts; recordings;
17 photographs; motion pictures; compilations from which information can be obtained
18 and translated into reasonably usable form through detection devices; sketches;
19 drawings; notes (including laboratory notebooks and records); reports; instructions;
20 disclosures; other writings; models and prototypes and other physical objects.
21            3.       The term “counsel” will mean outside counsel of record, and other
22 attorneys, paralegals, secretaries, and other support staff employed in the law firms
23 identified below: Gavrilov & Brooks (counsel for plaintiffs); and Sheppard Mullin
24 Richter & Hampton LLP (counsel for defendant GEICO General Insurance
25 Company).
26                                         GENERAL RULES
27            4.       Each party to this litigation that produces or discloses any materials,
28 answers to interrogatories, responses to requests for admission, trial testimony,

                                                    -2-               Case No. 2:19-CV-00899-MCE-CKD
     SMRH:4816-6985-9273.1                                                         PROTECTIVE ORDER
     Case 2:19-cv-00899-MCE-CKD Document 45 Filed 09/02/20 Page 3 of 9


 1 deposition testimony, and transcripts of trial testimony and depositions, or
 2 information that the producing party believes constitutes “confidential information”
 3 as defined hereinabove should be subject to this Protective Order may designate the
 4 same as “CONFIDENTIAL” or “CONFIDENTIAL - FOR COUNSEL ONLY.”
 5                     a.    Designation as “CONFIDENTIAL”: Any party may designate
 6 information as “CONFIDENTIAL” only if, in the good faith belief of such party and
 7 its counsel, the information constitutes “confidential information” as defined
 8 hereinabove, and the unrestricted disclosure of such information could be potentially
 9 prejudicial to the business or operations of such party.
10                     b.    Designation as “CONFIDENTIAL - FOR COUNSEL ONLY”:
11 Any party may designate information as “CONFIDENTIAL - FOR COUNSEL
12 ONLY” only if, in the good faith belief of such party and its counsel, the financial
13 information is among that considered to be most sensitive by the party.
14            5.       In the event the producing party elects to produce materials for
15 inspection, no marking need be made by the producing party in advance of the
16 initial inspection. For purposes of the initial inspection, all materials produced will
17 be considered as “CONFIDENTIAL - FOR COUNSEL ONLY,” and must be
18 treated as such pursuant to the terms of this Order. Thereafter, upon selection of
19 specified materials for copying by the inspecting party, the producing party must,
20 within a reasonable time prior to producing those materials to the inspecting party,
21 mark the copies of those materials that contain confidential information with the
22 appropriate confidentiality marking.
23            6.       Whenever a deposition taken on behalf of any party involves a
24 disclosure of confidential information of any party:
25                     a.    the deposition or portions of the deposition must be designated as
26 containing confidential information subject to the provisions of this Order; such
27 designation must be made on the record whenever possible, but a party may
28 designate portions of depositions as containing confidential information after

                                                   -3-               Case No. 2:19-CV-00899-MCE-CKD
     SMRH:4816-6985-9273.1                                                        PROTECTIVE ORDER
     Case 2:19-cv-00899-MCE-CKD Document 45 Filed 09/02/20 Page 4 of 9


 1 transcription of the proceedings; [A] party will have until fourteen (14) days after
 2 receipt of the deposition transcript to inform the other party or parties to the action
 3 of the portions of the transcript to be designated “CONFIDENTIAL” or
 4 “CONFIDENTIAL - FOR COUNSEL ONLY.”
 5                     b.    the disclosing party will have the right to exclude from
 6 attendance at the deposition, during such time as the confidential information is to
 7 be disclosed, any person other than the deponent, counsel (including their staff and
 8 associates), a party, the court reporter, and the person(s) agreed upon pursuant to
 9 paragraph 9 below; and
10                     c.    the originals of the deposition transcripts and all copies of the
11 deposition must bear the legend “CONFIDENTIAL” or “CONFIDENTIAL - FOR
12 COUNSEL ONLY,” as appropriate, and the original or any copy ultimately
13 presented to a court for filing must not be filed unless it can be accomplished under
14 seal, identified as being subject to this Order, and protected from being opened
15 except by order of this Court.
16            7.       All confidential information designated as “CONFIDENTIAL” or
17 “CONFIDENTIAL FOR COUNSEL ONLY” must not be disclosed by the receiving
18 party to anyone other than those persons designated within this order and must be
19 handled in the manner set forth below and, in any event, must not be used for any
20 purpose other than in connection with this litigation, unless and until such
21 designation is removed either by agreement of the parties, or by order of the Court.
22            8.       Information designated “confidential” must be viewed only by counsel
23 (as defined in paragraph 3) of the receiving party, by the receiving party, by
24 independent experts retained by the parties, by court personnel, and by the
25 additional individuals listed below, provided each such individual has read this
26 Order in advance of disclosure and has agreed in writing to be bound by its terms:
27                     a.    Executives who are required to participate in policy decisions
28 with reference to this action;

                                                   -4-                Case No. 2:19-CV-00899-MCE-CKD
     SMRH:4816-6985-9273.1                                                         PROTECTIVE ORDER
     Case 2:19-cv-00899-MCE-CKD Document 45 Filed 09/02/20 Page 5 of 9


 1                     b.    Technical personnel of the parties with whom Counsel for the
 2 parties find it necessary to consult, in the discretion of such counsel, in preparation
 3 for trial of this action; and
 4                     c.    Stenographic and clerical employees associated with the
 5 individuals identified above.
 6            9.       With respect to material designated “CONFIDENTIAL” or
 7 “CONFIDENTIAL - FOR COUNSEL ONLY,” any person indicated on the face of
 8 the document to be its originator, author or a recipient of a copy of the document,
 9 may be shown the same.
10            10.      All information which has been designated as “CONFIDENTIAL” or
11 “CONFIDENTIAL -FOR COUNSEL ONLY” by the producing or disclosing party,
12 and any and all reproductions of that information, must be retained in the custody of
13 the counsel for the receiving party identified in paragraph 3, except that independent
14 experts may retain custody of copies such as are necessary for their participation in
15 this litigation.
16            11.      Before any materials produced in discovery, answers to interrogatories,
17 responses to requests for admissions, deposition transcripts, or other documents
18 which are designated as confidential information are filed with the Court for any
19 purpose, the party seeking to file such material must seek permission of the Court to
20 file the material under seal.
21            12.      At any stage of these proceedings, any party may object to a
22 designation of the materials as confidential information. The party objecting to
23 confidentiality must notify, in writing, counsel for the designating party of the
24 objected-to materials and the grounds for the objection. If the dispute is not resolved
25 consensually between the parties within seven (7) days of receipt of such a notice of
26 objections, the objecting party may move the Court for a ruling on the objection.
27 The materials at issue must be treated as confidential information, as designated by
28

                                                   -5-              Case No. 2:19-CV-00899-MCE-CKD
     SMRH:4816-6985-9273.1                                                       PROTECTIVE ORDER
     Case 2:19-cv-00899-MCE-CKD Document 45 Filed 09/02/20 Page 6 of 9


 1 the designating party, until the Court has ruled on the objection or the matter has
 2 been otherwise resolved.
 3            13.      All confidential information must be held in confidence by those
 4 inspecting or receiving it, and must be used only for purposes of this action. Counsel
 5 for each party, and each person receiving confidential information must take
 6 reasonable precautions to prevent the unauthorized or inadvertent disclosure of such
 7 information. If confidential information is disclosed to any person other than a
 8 person authorized by this Order, the party responsible for the unauthorized
 9 disclosure must immediately bring all pertinent facts relating to the unauthorized
10 disclosure to the attention of the other parties and, without prejudice to any rights
11 and remedies of the other parties, make every effort to prevent further disclosure by
12 the party and by the person(s) receiving the unauthorized disclosure.
13            14.      No party will be responsible to another party for disclosure of
14 confidential information under this Order if the information in question is not
15 labeled or otherwise identified as such in accordance with this Order.
16            15.      If a party, through inadvertence, produces any confidential information
17 without labeling or marking or otherwise designating it as such in accordance with
18 this Order, the designating party may give written notice to the receiving party that
19 the document or thing produced is deemed confidential information, and that the
20 document or thing produced should be treated as such in accordance with that
21 designation under this Order. The receiving party must treat the materials as
22 confidential, once the designating party so notifies the receiving party. If the
23 receiving party has disclosed the materials before receiving the designation, the
24 receiving party must notify the designating party in writing of each such disclosure.
25 Counsel for the parties will agree on a mutually acceptable manner of labeling or
26 marking the inadvertently produced materials as “CONFIDENTIAL” or
27 “CONFIDENTIAL - FOR COUNSEL ONLY” - SUBJECT TO PROTECTIVE
28 ORDER.

                                                   -6-               Case No. 2:19-CV-00899-MCE-CKD
     SMRH:4816-6985-9273.1                                                        PROTECTIVE ORDER
     Case 2:19-cv-00899-MCE-CKD Document 45 Filed 09/02/20 Page 7 of 9


 1            16.      Nothing within this order will prejudice the right of any party to object
 2 to the production of any discovery material on the grounds that the material is
 3 protected as privileged or as attorney work product.
 4            17.      This Order will be without prejudice to the right of any party to oppose
 5 production of any information for lack of relevance or any other ground other than
 6 the mere presence of confidential information. The existence of this Order must not
 7 be used by either party as a basis for discovery that is otherwise improper under the
 8 Federal Rules of Civil Procedure.
 9            18.      Nothing within this order will be construed to prevent disclosure of
10 confidential information if such disclosure is required by law or by order of the
11 Court.
12            19.      Upon final termination of this action, including any and all appeals,
13 counsel for each party must, upon request of the producing party, return all
14 confidential information to the party that produced the information, including any
15 copies, excerpts, and summaries of that information, or must destroy same at the
16 option of the receiving party, and must purge all such information from all machine-
17 readable media on which it resides. Notwithstanding the foregoing, counsel for each
18 party may retain all pleadings, briefs, memoranda, motions, and other documents
19 filed with the Court that refer to or incorporate confidential information, and will
20 continue to be bound by this Order with respect to all such retained information.
21 Further, attorney work product materials that contain confidential information need
22 not be destroyed, but, if they are not destroyed, the person in possession of the
23 attorney work product will continue to be bound by this Order with respect to all
24 such retained information.
25            20.      The restrictions and obligations set forth within this order will not
26 apply to any information that: (a) the parties agree should not be designated
27 confidential information; (b) the parties agree, or the Court rules, is already public
28 knowledge; (c) the parties agree, or the Court rules, has become public knowledge

                                                    -7-                Case No. 2:19-CV-00899-MCE-CKD
     SMRH:4816-6985-9273.1                                                          PROTECTIVE ORDER
     Case 2:19-cv-00899-MCE-CKD Document 45 Filed 09/02/20 Page 8 of 9


 1 other than as a result of disclosure by the receiving party, its employees, or its
 2 agents in violation of this Order; or (d) has come or will come into the receiving
 3 party’s legitimate knowledge independently of the production by the designating
 4 party. Prior knowledge must be established by pre- production documentation.
 5            21.      The restrictions and obligations within this order will not be deemed to
 6 prohibit discussions of any confidential information with anyone if that person
 7 already has or obtains legitimate possession of that information.
 8            22.      Transmission by email or some other currently utilized method of
 9 transmission is acceptable for all notification purposes within this Order.
10            23.      This Order may be modified by agreement of the parties, subject to
11 approval by the Court.
12            24.      The Court may modify the terms and conditions of this Order for good
13 cause, or in the interest of justice, or on its own order at any time in these
14 proceedings. The parties prefer that the Court provide them with notice of the
15 Court’s intent to modify the Order and the content of those modifications, prior to
16 entry of such an order.
17
18
19
20
21
22
23
24
25
26
27
28

                                                   -8-               Case No. 2:19-CV-00899-MCE-CKD
     SMRH:4816-6985-9273.1                                                        PROTECTIVE ORDER
     Case 2:19-cv-00899-MCE-CKD Document 45 Filed 09/02/20 Page 9 of 9


 1
 2            IT IS SO ORDERED, with the following amendments and clarifications:
 3            1. The parties shall comply with the provisions and procedures of Local Rules
 4 140 and 141 with respect to sealing or redaction requests. To the extent that the
 5 parties’ stipulation conflicts with the Local Rules, the Local Rules shall govern.
 6            2. Prior to filing any motion related to this stipulated protective order or other
 7 discovery motion, the parties shall first exhaust informal meet-and-confer efforts
 8 and otherwise comply with Local Rule 251.
 9            3. Nothing in this order limits the testimony of parties or non-parties, or the
10 use of certain documents, at any court hearing or trial—such determinations will
11 only be made by the court at the hearing or trial, or upon an appropriate motion.
12            4. Pursuant to Local Rule 141.1(f), the court will not retain jurisdiction over
13 enforcement of the terms of this stipulated protective order after the action is
14 terminated.
15 Dated: September 1, 2020
16                                                _____________________________________
                                                  CAROLYN K. DELANEY
17                                                UNITED STATES MAGISTRATE JUDGE
18
19
20   16.899.stippo

21
22
23
24
25
26
27
28

                                                  -9-                Case No. 2:19-CV-00899-MCE-CKD
     SMRH:4816-6985-9273.1                                                        PROTECTIVE ORDER
